Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 1 of 8 PageID# 657




                                                                  Document 047

                                           Cardin Initial Disclosures
                                                Case No. 19-1646 (November 20, 2020)
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 2 of 8 PageID# 658
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 3 of 8 PageID# 659
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 4 of 8 PageID# 660
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 5 of 8 PageID# 661
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 6 of 8 PageID# 662
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 7 of 8 PageID# 663
Case 1:19-cv-01646-LO-JFA Document 78-3 Filed 03/10/21 Page 8 of 8 PageID# 664
